                                            Case 3:19-cv-07874-CRB Document 55 Filed 09/30/20 Page 1 of 8




                                   1

                                   2

                                   3

                                   4

                                   5                               IN THE UNITED STATES DISTRICT COURT

                                   6                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8    ABDERAMAN OUMAR YAIDE,                         Case No. 19-cv-07874-CRB
                                   9                  Plaintiff,
                                                                                       ORDER GRANTING MOTION FOR
                                  10            v.                                     ATTORNEY FEES
                                  11    CHAD WOLF, et al.,
                                  12                  Defendants.
Northern District of California
 United States District Court




                                  13

                                  14           Abderaman Oumar Yaide moves for attorneys’ fees under the Equal Access to
                                  15   Justice Act (EAJA), 28 U.S.C. § 2412(d)(1)(A). The Court grants his motion. The Court
                                  16   determines that there is no need for oral argument.
                                  17   I.      BACKGROUND
                                  18           Yaide is a native and citizen of Chad who has resided in the United States without
                                  19   legal status since 2009. Order Granting TRO (dkt. 20) at 1. His initial applications for
                                  20   relief from removal were denied by an immigration judge in 2014. Id. Chad criminalized
                                  21   homosexuality in 2017 and Yaide came out as gay in 2019. Id. On October 24, 2019,
                                  22   Yaide moved for the Board of Immigration Appeals (BIA) to reopen his applications for
                                  23   asylum, withholding of removal, and protection under the Convention Against Torture
                                  24   based on these developments. Mot. to Reopen (dkt. 3-1) at 1, 14.
                                  25           Just before midnight on December 1, 2019, Yaide was taken from Yuba County Jail
                                  26   to the Sacramento airport and flown to Chicago, where he landed the morning of
                                  27   December 2, 2019. Yaide was then placed on a flight to Addis Ababa, Ethiopia, and then
                                  28   another flight to N’Djamena, Chad. Second McMahon Decl. (dkt. 18-1) ¶¶ 10–12. Yaide
                                           Case 3:19-cv-07874-CRB Document 55 Filed 09/30/20 Page 2 of 8




                                   1   was accompanied by two ICE officers for the entire journey. Id. ¶ 12.1 The government
                                   2   did not provide Yaide’s counsel with notice of Yaide’s removal until Yaide’s deportation
                                   3   was in progress. See EMC Habeas Petition (dkt. 1) at 3. Indeed, when Yaide was in
                                   4   Chicago awaiting departure to Addis Ababa, an ICE officer told his counsel that he was
                                   5   still at the Yuba County Jail. Second McMahon Decl. ¶ 6.
                                   6          Despite repeatedly asking ICE officials about Yaide’s status, Yaide’s counsel was
                                   7   not informed that Yaide was being deported until after Yaide’s flight had left Chicago for
                                   8   Addis Ababa. Id. ¶ 11. Once aware of Yaide’s status, Yaide’s counsel (on Yaide’s behalf)
                                   9   petitioned the Court for a writ of habeas corpus, arguing that Yaide’s removal violated his
                                  10   right to pursue his Motion to Reopen under the Due Process Clause. EMC Habeas Petition
                                  11   at 11–12; Yaide Itinerary (dkt. 14-2). Later that day, Judge Chen enjoined Yaide’s
                                  12   removal until the Court had ruled on a fully briefed motion for a TRO. EMC TRO
Northern District of California
 United States District Court




                                  13   (dkt. 10); Yaide Supp. Br. (dkt. 18) at 4; Yaide Itinerary. Judge Chen’s Emergency Order
                                  14   instructed the government “to take all steps necessary to immediately contact ICE and
                                  15   inform ICE of this order.” EMC TRO. Yaide’s flight from Addis Ababa to N’Djamena
                                  16   departed approximately five hours after the Emergency Order issued. Second McMahon
                                  17   Decl. ¶ 11; Yaide Itinerary.
                                  18          While Yaide remained in Chad, the parties briefed his motion for a TRO. See Opp.
                                  19   to Mot. for TRO (dkt. 14); Reply (dkt. 16). The government opposed Yaide’s motion on
                                  20   mootness grounds and did not address the merits. See Opp. to Mot. for TRO. The Court
                                  21   then ordered supplemental briefing regarding its jurisdiction over Yaide’s motion. See
                                  22   Minute Entry (dkt. 17). The government argued that the Court lacked jurisdiction based on
                                  23   Yaide’s location outside the United States and 8 U.S.C. § 1252(g), see Gov’s Supp. Br.
                                  24   (dkt. 19) at 2. The Court determined that it had jurisdiction and, partly due to the
                                  25   government’s failure to oppose Yaide’s motion on the merits or address Yaide’s due
                                  26   process arguments, granted Yaide’s motion for a TRO and ordered the government to
                                  27
                                       1
                                  28     Yaide was handcuffed on his flight to Chicago, but not on his subsequent flights. See Yaide
                                       Errata (dkt. 21) at 2.
                                                                                      2
                                            Case 3:19-cv-07874-CRB Document 55 Filed 09/30/20 Page 3 of 8




                                   1   return Yaide to the United States. See Order Granting TRO.2
                                   2         On June 24, 2020, the BIA granted Yaide’s Motion to Reopen. See Third McMahon
                                   3   Decl. (dkt. 52-2) at 18–20. Yaide now seeks $23,922.95 in attorneys’ fees under the Equal
                                   4   Access to Justice Act (EAJA), 28 U.S.C. § 2412(d).3
                                   5   I.      LEGAL STANDARD
                                   6           “The clearly stated objective of the EAJA is to eliminate financial disincentives
                                   7   for those who would defend against unjustified governmental action and thereby to deter
                                   8   unreasonable exercise of government authority.” Ardestani v. INS, 502 U.S. 129, 138
                                   9   (1991). To accomplish this objective, the EAJA provides that “a court shall award to a
                                  10   prevailing party other than the United States fees . . . incurred by that party in any civil
                                  11   action . . . brought by or against the United States in any court having jurisdiction of that
                                  12   action,” unless either of two exceptions applies. 28 U.S.C. § 2412(d)(1)(A).4 A court is
Northern District of California
 United States District Court




                                  13   not required to award a prevailing party fees if the court finds that (1) “the position of the
                                  14   United States was substantially justified,” or (2) “special circumstances make an award
                                  15   unjust.” Id. Only the “substantially justified” exception is at issue here. If the
                                  16   government wishes to invoke that exception after an EAJA movant “has established that it
                                  17   is a prevailing party, the burden is on the government to show” that the exception applies.
                                  18   Ibrahim v. U.S. Dep’t of Homeland Security, 912 F.3d 1147, 1167 (9th Cir. 2019) (en
                                  19   banc) (citation omitted).5
                                  20

                                  21
                                       2
                                         The government voluntarily dismissed its appeal of the Court’s ruling, see Ninth Circuit Order
                                       Dismissing Appeal (dkt. 47), and the parties stipulated to dismiss this action subject to briefing on
                                  22   Yaide’s motion for attorneys’ fees, see Joint Stipulation (dkt. 50).
                                       3
                                         Yaide moved for $22,289.07 in EAJA fees, Mot. for EAJA Fees (dkt. 52), but supplemented his
                                  23   request based on the 7.9 hours his counsel spent working on Yaide’s reply brief, see Supp.
                                       Summary of Hours (dkt. 54-2) at 1.
                                  24
                                       4
                                         A litigant is a “prevailing party” for purposes of the EAJA if he “has been awarded some relief
                                       by the court.” Buckhannon Bd. And Care Home, Inc. v. West Virginia Dep’t. of Health and
                                  25   Human Resources, 532 U.S. 598, 603 (2001). The government does not dispute that Yaide is a
                                       prevailing party. Similarly, the government does not dispute that Yaide’s motion for fees was
                                  26   timely under 28 U.S.C. § 2412(d)(1)(B).
                                       5
                                         The burden of “pleading” that the government’s position was not substantially justified falls on
                                  27   the EAJA claimant. See Scarborough v. Principi, 541 U.S. 401, 415 (2004). But once the
                                       claimant satisfies that pleading requirement, as Yaide has, the government has the burden of
                                  28   showing that its position was substantially justified. See Scarborough, 541 U.S. at 415; Ibrahim,
                                       912 F.3d at 1167.
                                                                                          3
                                             Case 3:19-cv-07874-CRB Document 55 Filed 09/30/20 Page 4 of 8




                                   1   II.      DISCUSSION
                                   2            A.     Entitlement to EAJA Fees
                                   3            The burden of showing that its “position” was substantially justified applies not
                                   4   only to “the government’s attorneys’ conduct during litigation,” but also “the action or
                                   5   failure to act by the [government] upon which the civil action is based.” Ibrahim, 912 F.3d
                                   6   at 1168. Courts are to conduct these “two inquiries,” then assess the government’s
                                   7   position as an “inclusive whole, rather than as atomized line-items.” Id. at 1168, 1169
                                   8   (quoting Jean, 496 U.S. at 161–62). The EAJA thus provides for attorneys’ fees “when an
                                   9   unjustifiable agency action forces litigation, and the agency then tries to avoid . . . liability
                                  10   by reasonable behavior during the litigation.” Id.; see also United States v. Marolf, 277
                                  11   F.3d 1156, 1161 (9th Cir. 2002) (requiring the government to establish that it was
                                  12   substantially justified both in taking its “original” administrative action and in later
Northern District of California
 United States District Court




                                  13   “defending the validity of that action in court” (citation omitted)).
                                  14            Although the phrase “substantially justified” is ambiguous, in this context it means
                                  15   “justified in substance or in the main—that is, justified to a degree that could satisfy a
                                  16   reasonable person.” Pierce, 487 U.S. at 565 (internal quotation marks omitted). Courts
                                  17   must determine whether there is a “reasonable basis both in law and fact” for the
                                  18   government’s position, not whether that position was “justified to a high degree.” Id.
                                  19   (citation omitted); see also Ibrahim, 912 F.3d at 1168 (“That the government lost . . . does
                                  20   not raise a presumption that its position was not substantially justified.”). In sum, the key
                                  21   question is whether the government’s conduct leading to and during the litigation, taken as
                                  22   a whole, had a reasonable basis in law and fact.
                                  23            As this standard makes clear, underlying government actions lacking any legal or
                                  24   factual basis are not substantially justified. For example, the Ninth Circuit has held that “a
                                  25   due process violation is . . . enough to trigger a finding that the government was not
                                  26   ‘substantially justified’ under the EAJA.” United States v. $12,248 U.S. Currency, 957
                                  27   F.2d 1513, 1517 n.5 (9th Cir. 1992) (emphasis in original). The Ninth Circuit explained
                                  28   that were such a violation insufficient to defeat a claim of substantial justification, “the
                                                                                       4
                                          Case 3:19-cv-07874-CRB Document 55 Filed 09/30/20 Page 5 of 8




                                   1   EAJA would amount to nothing but a hollow statutory shell offering little of substance to
                                   2   prevailing parties.” Marolf, 277 F.3d at 1162 (quoting $12,248 U.S. Currency, 957 F.3d at
                                   3   1517 n.5). Courts have also found that the government’s underlying actions were not
                                   4   substantially justified when they resulted from administrative blunders like failing to
                                   5   provide notice to a person with a known interest in property subject to forfeiture, id. at
                                   6   1160, 1162, or accidentally placing a person on a no-fly list, Ibrahim, 912 F.3d at 1170.
                                   7          Various factors may determine whether there was a reasonable basis for the
                                   8   government’s attorneys’ litigation positions. In particular, “the views of other courts on
                                   9   the merits . . . can be relevant.” Pierce, 487 U.S. at 568. If the government suffered a
                                  10   “string of losses” on the same question, it might be “indicative” that the government’s
                                  11   position was not substantially justified. Id. at 569. But when this “category of objective
                                  12   indicia” is not “enough to decide” whether the government’s position was substantially
Northern District of California
 United States District Court




                                  13   justified, courts assess the strength of the “actual merits of the government’s litigating
                                  14   position.” Id.
                                  15          Here, the government has not carried its burden of showing that its position was
                                  16   substantially justified.
                                  17          The government’s conduct giving rise to this litigation was not substantially
                                  18   justified. Because a due process violation may “trigger a finding that the government was
                                  19   not substantially justified,” Marolf, 277 F.3d at 1162, the government has the burden of
                                  20   showing that deporting Yaide was not a due process violation. But at every stage of this
                                  21   litigation, the government has declined to address Yaide’s due process argument on the
                                  22   merits, leaving the court to assume that deportation would have deprived Yaide of due
                                  23   process. The government opposed Yaide’s motion for a TRO on mootness and statutory
                                  24   jurisdictional grounds. See Opp. to Mot. for TRO; Gov’s Supp. Br. Even now, the
                                  25   government does not squarely contend that deporting Yaide was lawful under the Due
                                  26   Process Clause. See Opp. to Mot. for EAJA Fees (dkt. 53) at 12. The government’s
                                  27   argument that its actions were authorized by certain regulations and agency guidance, see
                                  28   id. at 10–12, does not address Yaide’s constitutional claim. And the government’s
                                                                                      5
                                          Case 3:19-cv-07874-CRB Document 55 Filed 09/30/20 Page 6 of 8




                                   1   argument that Yaide could have continued litigating his motion to reopen from “afar,” id.
                                   2   at 12, does not address Yaide’s argument that he would have been unable to continue
                                   3   litigating the motion from Chad, given the high likelihood that he would be tortured or
                                   4   killed there, see EMC Habeas Petition at 11–12.
                                   5          The government’s attempts to distinguish other EAJA cases finding a lack of
                                   6   substantial justification for due process violations are unavailing. The government argues
                                   7   that these cases “do not address removal and are thus distinct.” Opp. to Mot. for EAJA
                                   8   Fees at 12. The government provides no persuasive basis for distinguishing due process
                                   9   violations in the removal context from other due process violations. The government also
                                  10   argues that, in general, a due process violation can be substantially justified given the
                                  11   Supreme Court’s statement that a “not correct” position can nonetheless be substantially
                                  12   justified. Id. (quoting Pierce, 487 U.S. at 566 n.2). Whatever the merits of this argument,
Northern District of California
 United States District Court




                                  13   it is precluded by Marolf’s holding that a due process violation is enough to defeat a claim
                                  14   of substantial justification. See 277 F.3d at 1162; see also Ibrahim, 912 F.3d 1147 (citing
                                  15   Marolf with approval).
                                  16          The government’s conduct during this litigation was also not substantially justified.
                                  17   The government’s position on the merits of Yaide’s due process claim is not the only
                                  18   mystery that the government has left for the Court to solve. Regardless whether Yaide’s
                                  19   counsel was entitled to notice of Yaide’s deportation, the government’s explanation for
                                  20   why Yaide’s counsel was provided with false information consists of apparent breakdowns
                                  21   in ICE’s administrative processes. Opp. to Mot. for EAJA Fees at 3–4. The government’s
                                  22   failure to keep track of Yaide while he was in custody plainly delayed Yaide’s counsel in
                                  23   moving for a TRO. See id. It so happens that said delay, and the departure of Yaide’s
                                  24   flight to Addis Ababa during it, formed the bases for the government’s mootness argument
                                  25   and part of its statutory jurisdictional argument. See Opp. to Mot. for TRO; Gov’s Supp.
                                  26   Br. at 2. Also missing is any explanation for why the government ignored Judge Chen’s
                                  27   Emergency Order, which issued well before Yaide’s flight departed Addis Ababa for
                                  28   N’djamena. The government’s blunders, whether bureaucratic accidents or intentional
                                                                                      6
                                          Case 3:19-cv-07874-CRB Document 55 Filed 09/30/20 Page 7 of 8




                                   1   efforts to circumvent the Court’s jurisdiction, formed the factual circumstances giving rise
                                   2   to this litigation. Cf. Ibrahim, 912 F.3d at 1170; Marolf, 277 F.3d at 1162.
                                   3          The conclusion that the government’s position was not substantially justified is
                                   4   unaffected by authority supporting the government’s jurisdictional argument. The
                                   5   government based its argument partly on 8 U.S.C. § 1252(g), which deprives courts of
                                   6   jurisdiction “to hear any cause or claim by or on behalf of any alien arising from the
                                   7   decision or action by the Attorney General to commence proceedings, adjudicate cases, or
                                   8   execute removal orders against an alien.” The Court held that § 1252(g) did not strip its
                                   9   jurisdiction, relying on Ninth Circuit precedent, see Gutierrez-Chaves v. INS, 298 F.3d
                                  10   824, 829–30 (9th Cir. 2002), and a similar Northern District of California decision, Sied v.
                                  11   Nielsen, No. 17-cv-06785-LB, 2018 WL 1142202, at *20–21 (N.D. Cal. March 2, 2018).
                                  12   Nevertheless, the Court acknowledged “that some Northern District of California
Northern District of California
 United States District Court




                                  13   decisions” featuring similar or comparable facts had held “that § 1252(g) strips courts of
                                  14   jurisdiction over habeas petitions seeking to enjoin removal during the pendency of a
                                  15   motion to reopen.” Order Granting TRO at 6 (collecting cases). Given these decisions, the
                                  16   government’s jurisdictional argument could “satisfy a reasonable person.” Pierce, 487
                                  17   U.S. at 565. But assessing the government’s conduct as an “inclusive whole,” Ibrahim,
                                  18   912 F.3d at 1169 (citation omitted), and accounting for the government’s failure to address
                                  19   key legal and factual issues, the government has not carried its burden.
                                  20          Therefore, Yaide is entitled to attorneys’ fees under the EAJA.
                                  21          B.      Reasonableness of EAJA Fees
                                  22          If a plaintiff establishes that he is entitled to EAJA fees, those fees must be
                                  23   “reasonable” and must not exceed the $125 per-hour statutory maximum “unless the court
                                  24   determines that an increase in the cost of living or a special factor . . . justifies a higher
                                  25   fee.” 28 U.S.C. § 2412(d)(2)(A). The Ninth Circuit calculates an upward adjustment to
                                  26   the statutory maximum based on “the annual average consumer price index figure for all
                                  27   urban consumers . . . for the years in which counsel’s work was performed.” Thangaraja v.
                                  28   Gonzales, 428 F.3d 870, 877 (9th Cir. 2005).
                                                                                       7
Case 3:19-cv-07874-CRB Document 55 Filed 09/30/20 Page 8 of 8
